OPINION
By THE COURT.
We have examined the record in this case and considered the assignments of error, briefs and the oral arguments of counsel and are of the opinion that none of the assigned errors are well taken. Judge Bartlett in a well-considered opinion (74 Abs 492, 498) reviewed the legal questions' presented and came to the proper conclusion, that the order of the Board of Liquor Control was supported by “reliable, probative and substantial evidence and is in accordance with law.” We adopt the opinion of Judge Bartlett and will affirm the judgment.
PETREE, PJ, MILLER and HORNBECK, JJ, concur.